DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowable as the independent claims retain the criticality for allowance of the parent application as well as incorporating additional features distinct from the parent application. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Manolescu (U.S. Patent Application Publication 2009/0292732), Alsina et al. (U.S. Patent Application Publication 2014/0074959), Lakshipathy (WIPO Patent Application Publication WO2008004181), Hama (U.S. Patent Application Publication 2012/0207448) and Fino et al. (U.S. Patent Application Publication 2011/0234480) generally teaches pausing a media item or replacing or adding media items to a playback queue, the prior art does not teach alone or in combination, nor would it be obvious, after determining the playback queue for a playback device contains no playable items, requesting from a server another media item determined to be related to a media item whose playback was previously paused at the playback device, placing the related media item in the playback queue to playback the related media item, as claimed by claims 1, 9 and 15 in combination with other limitations of the claims, thus providing an enhanced listening experience for the user of the playback device by proactively obtaining additional content, related to a previously interrupted media item, to place in the playback queue upon sensing a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID SIEGEL/Examiner, Art Unit 2653      
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653